Citation Nr: 0844292	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of skin cancers.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a low back disorder, to include as secondary to service-
connected right ankle disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and August 2006 rating decisions of 
the RO that, in pertinent part, granted service connection 
for skin cancer, evaluated as 10 percent disabling, and 
denied the veteran's application to reopen a claim of service 
connection for a low back disorder.  

In August 2007, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the RO.  A transcript of 
that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The service-connected residuals of skin cancers, to 
include scars, are not shown to cause any limitation of 
function, are not greater that 12 square inches, to have two 
or three characteristics of disfigurement, or involve 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, nor have they required systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more during the past 12-
month period.  

2.  In an unappealed May 2002 decision, the RO denied service 
connection for degenerative changes, lumbosacral spine as 
secondary to service-connected disability manifested by the 
residuals of a right ankle injury; the veteran was informed 
of this decision and his appellate rights during the same 
month, but did not file a timely appeal.  

3.  The evidence added to the record since the May 2002 RO 
decision is cumulative and redundant of the facts previously 
considered and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
skin cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 including Diagnostic Codes 7800-7806 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for  low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in letters dated in November 2002, March 2005, 
May and October 2006, and May 2008, provided the veteran with 
the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including the evidence needed to show new and 
material evidence in connection with his claims and including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed him 
that he should send information or evidence relevant to the 
claims to VA.  

In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

With respect to the veteran's initial rating claim, the Board 
observes that in Dingess v. Nicholson, the Court recently 
held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
his service-connected residuals of skin cancers; and under 
the circumstances, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records, VA examinations, the 
veteran's testimony before the RO and the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

In this regard, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's service-connected skin cancer is currently 
evaluated as 10 percent disabling under Diagnostic Code 7800.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, is rated 50 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118.  

The veteran's condition may also be evaluated under 
Diagnostic Codes 7801 to 7806.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  

Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  

Scars in an area or areas exceeding 144 square inches (929 
sq.cm.) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.   

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  

Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.  
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.  

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (no percent) disabling.  

Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  

Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  

Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  

The medical evidence in this case consists primarily of post-
service treatment records and VA examinations dated in 
February 2002, October 2006, and April 2008.  

The veteran's treatment records primarily note the removal of 
multiple squamous and basil cell carcinomas from the 
veteran's trunk, neck, and face, as well as malignant 
melanoma in various locations, including his left cheek and 
the top of his head.  

The veteran was afforded a VA examination in February 2002.  
The veteran's military and medical history was noted.  The 
veteran was indicated to have had various skin cancers over 
the years, most notably a melanoma removed from the top of 
his head in December 2001 that required skin grafts.  

Upon examination, the veteran was noted to have multiple 
discrete, dry, scaly lesions, in general less than 1 cm x 1 
cm on the dorsum of this hands bilaterally, his forehead and 
forearms bilaterally.  There were also two lesions on the 
veteran's back that measured 1 x 1.5 cm.  

These lesions were indicated to be oval with discrete borders 
and erythematous and were consistent with excisions.  
Finally, the examiner noted a 5 cm by 5 cm oval lesion of the 
top of the veteran's head where grafting was apparent.  The 
veteran was diagnosed with multiple actinic keratoses and 
history of basal cell carcinoma and melanoma.  

The veteran was again examined by VA in October 2006 and 
reported that he was first diagnosed with skin cancer in the 
1960s.  He was noted to have had a history of melanoma, 
numerous squamous cell cancers (SCCs), basal cell cancers 
(BCCs), and actinic keratosis.  The veteran was noted to see 
a private dermatologist every three months for regular skin 
checks.  

The veteran's condition was not indicated to be constant or 
progressive, and the veteran did not use corticosteroids, 
immunosuppressive drugs, light therapy, or electrobeam 
therapy.  There were no indicated side effects to treatment 
and no local skin symptoms.  

The veteran was indicated to have been treated with multiple 
surgical excisions, skin graft surgery, electrodessication 
and curettage, cryosurgery and topical efudex.  There was no 
impairment of function indicated and no history of urticaria, 
primary cutaneous vasculitis or erythema multiform.  

The skin lesions were described as multiple erythematous 
tender macules located on arms, hands, face, ears, and scalp.  
The back, chest, abdomen and arms revealed multiple 
hypopigmented oval patches at the location of previous skin 
cancer sites.  The left posterior shoulder revealed oval 
shaped 2 cm x 3 cm erythematous plaque.  The examiner 
indicated that the percentage of exposed skin affected was 
approximately 10 percent, and approximately 5 percent of the 
entire body.  

The examiner found no scarring or disfigurement, no 
chloracne, no scarring alopecia, no alopecia areata, no 
hyperhidrosis, and no exfoliative dermatitis.  The veteran 
was diagnosed with history of melanoma, multiple SCCs, BCCs 
and actinic keratosis.  

Currently, the veteran was noted to have multiple actinic 
keratosis on the face, arms, ears, hands and scalp and a BCC 
of the left posterior shoulder.  The veteran was noted to 
continue to develop new skin cancers and actinic keratosis 
that require regular treatment.  

Finally, the veteran was afforded another VA examination for 
his skin in March 2008.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  

The veteran was noted to status post melanoma excision from 
his scalp that had not returned.  The examiner indicated no 
itching, bleeding or ulcerations or other systemic symptoms.  

With respect to basal cell carcinoma, the examiner indicated 
no progression or recurrence since the last examination.  His 
symptoms included itching, tender to the touch and bleeding, 
but no systemic symptoms.  The examiner indicated topical 
treatment within the last 12 months, but no corticosteroid or 
immunosuppressants.  The veteran reported that he had not had 
any more basal cell carcinomas but has had many actinic 
keratosis which were considered to be cancer precursors.  

Upon examination, the veteran was noted to have a skin graft 
scar on his scalp that measured 7 cm by 6.5 cm.  It was not 
painful or unstable and had a texture similar to surrounding 
skin.  It was depressed by .5 cm and was superficial, but not 
inflamed or edemous. There was no keloid formation.  It was 
brown in color and the surrounding skin was pink.  There was 
induration and inflexibility, but no limitation of motion.  

The scar was noted to be disfiguring, affecting less than 10 
percent of the exposed skin area and less than 1 percent of 
total body area.  In addition, the examiner noted multiple 
erythematous tender macules located in the arms, hands, face, 
ears and scalp.  His back, chest, abdomen, and arms revealed 
multiple hypopigmented oval patches at the location of 
previous skin cancer surgery sites.  These areas were 
indicated to not be on exposed areas of the body and made up 
about 10 percent of the entire body.  The veteran was 
diagnosed with melanoma, status post excision, basal cell 
carcinoma, resolved, and multiple actinic keratoses (pre-
cancerous).

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the service-
connected disability in this case.  

First, the Board notes that the veteran is currently 
receiving the highest evaluation under Diagnostic Codes 7802 
to 7804.  The Board will therefore see if a higher evaluation 
is available under Diagnostic Codes 7800, 7801, 7805, or 
7806.  

In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 7800 the veteran's condition must be 
productive of two or three characteristics of disfigurement.  

Under Diagnostic Code 7801 a higher evaluation requires 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion and in an area or areas exceeding 
12 square inches (77 sq. cm.).  

Diagnostic Code 7805 requires limitation of function of the 
affected part.  

A higher evaluation under Diagnostic Code 7806 requires 
involvement of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

As indicated by the medical evidence, however, the veteran's 
condition (i) is not productive of two or three 
characteristics of disfigurement, (ii) productive of deep 
scars that cause limited motion and are in an area or areas 
exceeding 12 square inches, (iii) does not limit the function 
of any of the affected parts, and (iv) does not involve 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, nor has it required systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disability so as to warrant the assignment of a higher rating 
on an extraschedular basis.  In this regard, the Board notes 
that there is no showing that the disability has resulted in 
marked interference with employment.  

In addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization or has 
otherwise rendered impractical the application of the regular 
standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In a May 2002 rating decision, the RO denied service 
connection for degenerative changes, lumbosacral spine as 
secondary to the service-connected residuals of a right ankle 
injury.  The veteran did not file an appeal and the decision 
became final.  See 38 C.F.R. § 20.201.  The veteran sought to 
reopen his claim in February 2005.  

After reviewing the record, and for the following reasons, 
the Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim.  

In this case, the evidence that bears on the veteran's back 
claim, submitted after May 2002, consists primarily of 
treatment records diagnosing the veteran with lumbar IVD 
herniation, lumbar radiculitis, lumbar facet syndrome, and 
sacroiliac syndrome.  The veteran also testified before the 
Board and submitted statements in connection with his claim.  

While the additional medical evidence may be considered "new" 
in that it was not of record at the time of the May 2002 RO 
decision, it is not "material" because it does not show that 
the current back condition is related to service or his 
service-connected right ankle disability.  

These records only demonstrate a current disability already 
noted by the RO in 2002.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing other crucial matters, such as medical nexus, does 
not constitute new and material evidence).  

While the veteran testified that his physician indicated to 
him that his current back disability was related to his 
service-connected right ankle, the veteran has not provided 
any statement from his personal physician regarding such a 
relationship.  

In this regard, the Board points out that as a layperson, the 
veteran's account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In addition, as the veteran has no medical training, his 
assertions of medical causation are insufficient to reopen 
his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In this regard, the Board notes that, while the veteran can 
report his symptoms, his statements as to cause, onset or 
claimed aggravation must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Because there is no competent medical evidence showing a 
relationship between any current back condition and service 
or the veteran's service-connected right ankle, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  

Therefore, the Board finds that the veteran's application to 
reopen his claim of service connection for a low back 
disability is denied.  

As there is no duty on the part of VA to assist the veteran 
in the development of his claim in the absence of a reopened 
claim, the Board views its discussion as sufficient to inform 
the veteran of the evidence necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In particular, the veteran should produce competent medical 
evidence which relates his current low back disability to his 
military service or his service-connected right ankle 
disability.  See 38 U.S.C.A. § 5107(a).  




ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of skin cancers is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disorder, the 
appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


